Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly granted the People’s reverse Batson-Kern application (see Batson v Kentucky, 476 US 79 [1986]; People v Kern, 75 NY2d 638 [1990]). The court’s determination that the facially race-neutral reasons proffered by defense counsel to explain the two peremptory challenges in question were pretextual is entitled to great deference on appeal and will not be disturbed where, as here, it is supported by the record (see People v Boston, 52 AD3d 728, 728-729 [2008]; People v Quito, 43 AD3d 411, 412-413 [2007]; People v Thompson, 34 AD3d 852, 853 [2006]).
Moreover, contrary to the defendant’s contention raised in point I of his supplemental pro se brief, the defendant was not denied the effective assistance of counsel (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]). Finally, contrary to the defendant’s contention raised in Point II of his supplemental pro se brief, there was no Brady violation (see Brady v Maryland, 373 US 83 [1963]). Rivera, J.P., Angiolillo, Garni and McCarthy, JJ., concur.